Citation Nr: 1718978	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-49 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for migraine headaches. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and stress disorders, to include as secondary to migraine headaches.  


REPRESENTATION

Veteran represented by:	North Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to December 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of these matters has been transferred to the RO in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Remand is necessary in this case to schedule a hearing before the Board.  In January 2016, the Veteran submitted a VA Form 9 and requested an in-person (i.e., Travel Board) hearing before a Veterans Law Judge.  The file contains no indication that a hearing was scheduled or held.  In April 2017 correspondence, the Veteran confirmed her wish to appear at a Travel Board hearing.  

The AOJ must therefore schedule the Veteran's Travel Board hearing and provide proper notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the AOJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the Veteran is afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




